DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Le Blanc, et al (Transplantation, 84, 1055-1059, 2007) and Valorani (PGPub 2010/0330047) and evidenced by Wagner, et al (Blood, 100, 1611-1618, 2002). Le Blanc teaches a method of generating stem cells by culturing the stem cells is AB-serum. See page 1055, “Abstract” section. Based upon the fact that blood typing requires HLA-A and HLA-B matching, and AB-serum is a “universal acceptor” would suggest that Le Blanc teaches cells that are HLA-matched to the serum. Wagner further confirms this by suggesting the importance of HLA-matching when utilizing products for in vivo use. See page 1611, “Abstract” section. This would suggest that the ordinary artisan is already knowledgeable about the needs and utility of HLA-matching when providing for methods of making a product that could be used therapeutically. Neither Le Blanc, nor Wagner teach culturing stem cells in a hypoxic environment.
Valorani teaches methods for the ex vivo expansion of stem cells in hypoxic cultures. See paragraph [0002]. Valorani explicitly states that stem cells prefer environments of about 1% to 7% oxygen tension and cites nascent improvements in stem cell physiology and transplantability. See paragraph [0003] [0007] [0015]. Valorani does not teach or suggest HLA-matching with serum/plasma.
As discussed above, both Le Blanc and Valorani teach methods that improve the physiology and transplantability of stem cells. Since both method shows an improved product, upon therapeutic administration, there would be an reasonable expectation that if both methods were applied to the same cell-set, there would be a predictable improvement if the stem cell’s ability to transplant and repopulate.
With respect to claim 1, Le Blanc and Valorani teach the claimed method. Wagner provides motivation to HLA-match at least 3 MHC loci. See page 1617, right column.
With respect to claim 4, Le Blanc teaches pooled serum. See page 1058, last paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,670,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application provide for an invention with scope that overlaps the claims of the patent.
The patent provides for a method wherein mixed cells, which can include stem cells, are combined with decellularized umbilical cord matrix, and cultured in a hypoxic environment; the culture medium is supplemented with serum, plasma, or platelet lysate that is sourced from the same animal as that from which the cells are acquired; since the serum/plasma/platelet lysate is from the same animal, it must have necessarily possessed HLA-matching with the cells.
The instant claims provide for a method of culturing stem cells, specifically, in a medium of HLA-matched serum/plasma/platelet lysate, wherein the culture is performed in hypoxic culture. The cited claims encompass a method that requires decellularized tissue matrix, like umbilical cord tissue matrix.
Since both inventions provide for overlapping scope, numerous embodiments provided in the instant claim-set would necessarily read upon potential embodiments encompassed by the language in the patented claims. As the two inventions provide for different inventions, albeit with overlapping scope, they are considered to be non-statutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651